MEMORANDUM **
Ani Varudzanovna Akcheirlian, a native of Russia and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ order summarily affirming an im*367migration judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Pal v. INS, 204 F.3d 935, 937 n. 2 (9th Cir.2000), we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding that rested on material inconsistencies that went to the heart of Akcheirlian’s asylum claim. See id. at 938; see also Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir.2004) (upholding adverse credibility finding where at least one of the IJ’s identified grounds was supported by substantial evidence and went to the heart of petitioner’s claim of persecution). Accordingly, Akcheirlian failed to establish eligibility for asylum.
Because Akcheirlian failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
Because Akcheirlian’s CAT claim is based on the same evidence that the IJ found not credible, and Akcheirlian points to no other evidence that the IJ should have considered, her CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.